The plaintiffs in error were convicted on an information charging that they did have in their possession six gallons of Choctaw beer, which contained more than one-half of 1 per cent. of alcohol, measured by volume and capable of being used as a beverage, with intent to sell the same, and in accordance with the verdict of the jury were each sentenced to pay a fine of $50 and be confined in jail for 60 days. From the judgment they appeal, but no brief has been filed and no appearance made in their behalf in this court.
The errors assigned question the sufficiency of the evidence to support the verdict. The evidence for the state *Page 85 
shows that: About 2 o'clock on the morning of the date alleged, Ervin Jeter, constable of Sand Springs, found the defendants in an alley in the town of Sand Springs. He asked them what they were doing, and the defendant Tuttle said: "You sure got me this time, Mr. Jeter." That defendant Will Cash was carrying a half-bushel which contained fruit jars full of Choctaw beer. H.R. Rowe, graduate chemist, testified that he made an analysis of the Choctaw beer purported to have been seized by Officer Ervin Jeter from the defendants, and found that it contained 6.23 per cent. of alcohol measured by volume. As witnesses in their own behalf, the defendants each testified that they did not have anything to do with the beer, but just happened to be there at that time.
There was evidence to support the verdict, and, finding no error prejudicial to the rights of the defendants, the judgment of the lower court is affirmed.